Citation Nr: 1732244	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  13-11 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tremors of the left hand.

2.  Entitlement to service connection for tendonitis of the right leg.

3.  Entitlement to an initial rating higher than 10 percent for degenerative arthritis of the thoracic-lumbar spine for the period prior to December 10, 2016, and in excess of 20 percent thereafter.

4.  Entitlement to a compensable rating for bilateral hearing loss prior to January 13, 2017, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Douglass Sullivan, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1964 to December 1967, January 1968 to May 1978 and from February 1983 to January 1990.

This appeal initially came to the Board of Veterans' Appeals (Board) from a rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans' Affairs (VA).

In November 2015, a videoconference hearing was held before the undersigned Veteran's Law Judge.  A transcript of the hearing is of record.

In May 2016, the Board remanded the above issues, as well as the issues of entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU), and whether the Veteran submitted a timely Notice of Disagreement to an August 1, 2011 rating decision.

As to the timeliness of the Notice of Disagreement, the Board remanded that issue for a statement of a case, see Manlincon v. West, 12 Vet. App 238 (1999), which was provided in December 2016.  Although the Veteran subsequently perfected the appeal issue and it has been certified to the Board, the Veterans Appeals Control and Locator System indicates that it remains at the RO pending a Travel Board hearing.  Accordingly, at this juncture, the Board will decline jurisdiction over this issue.

In addition, a January 2017 rating decision granted an initial 70 percent rating for PTSD for the entire period on appeal and granted a TDIU based on service-connected PTSD for the same period.  The RO considered this a complete grant on those issues and the Veteran has not expressed disagreement with that determination.

The January 2017 rating decision also granted partial increased evaluations for service-connected bilateral hearing loss and the spine as reflected above on the title page.

The Board additionally notes that while a number of private treatment records were associated with the claims file following issuance of a January 2017 supplemental statement of the case, the evidence contained in these records is either irrelevant or redundant of the evidence already of record at that time.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The issues of entitlement to service connection for tremors of the left hand and tendonitis of the right leg and entitlement to an increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 10, 2016, the Veteran's degenerative arthritis of the thoracic-lumbar spine was not manifested by forward flexion limited to 60 degrees, a combined range of motion limited to 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, ankylosis, or any incapacitating episodes.

2.  From December 10, 2016, the Veteran's degenerative arthritis of the thoracic-lumbar spine was not manifested by forward flexion of 30 degrees or less, ankylosis, or any incapacitating episodes.


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for degenerative arthritis of the thoracic-lumbar spine for the period prior to December 10, 2016, and in excess of 20 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In July 2010, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Additionally, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.


Legal Principles and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees but not greater than 235 degrees; or, muscle spasm or guarding or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, it was held that when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 206.

For the following reasons, the Board finds that an increased rating is not warranted.

On review of the claims file, a September 2010 VA treatment record indicates that active range of motion of the thoracic spine was normal in all planes although there was pain at the end ranges in all planes.

At an October 2010 VA contract examination, the Veteran reported that he experienced pain, stiffness, weakness and decreased motion but not fatigue, spasms, paresthesia and numbness.  The Veteran denied ever being hospitalized or having surgery and denied any incapacitation in the last twelve months.  He reported functional impairment related to walking and sitting.  Physical examination revealed posture and gait within normal limits.  Walking was steady and he did not require any assistive device for ambulation.  As to the thoracolumbar spine, there was no evidence of radiating pain on movement and muscle spasm was absent.  Although tenderness was noted at T8-L5, spinal contour was preserved.  There was no guarding of movement or weakness.  Muscle tone and musculature were normal.  Straight leg raise testing was negative bilaterally.  Lasegue's sign was negative and there was no atrophy in the limbs or ankylosis.  During range of motion, flexion was to 80 degrees, extension to 20 degrees, left lateral flexion to 30 degrees, left lateral rotation to 20 degrees, right lateral flexion to 20 degrees, and right lateral rotation to 30 degrees.  Range of motion was the same following repetitions and did not result in any additional degree of limitation of motion.  Pain was observed at end ranges in all planes except for left lateral flexion where pain was noted at 15 degrees and right rotation where pain was observed at 15 degrees.  Neurological examination of the lower extremities was normal and the examiner noted that peripheral nerve involvement was not evident during the examination, the lower extremities showed no signs of pathologic reflexes.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  While thoracic X-rays showed degenerative arthritis, lumbar spine X-rays were within normal limits.  In addition, although the Veteran denied bladder problems, he reported bowel problems and erectile dysfunction.  The examiner opined, however, that because there were no signs of intervertebral disc syndrome, he could not determine the etiology of those disorders without resorting to mere speculation.

A November 2013 private treatment record indicates that the spine demonstrated full range of motion.

At the November 2015 hearing, the Veteran reported that his spine disability resulted in limited range of motion, in particular with bending and twisting. 

An April 2016 private treatment record shows normal range of motion in the spine.

At a December 2016 VA contract examination, the Veteran reported experiencing back pain daily.  He denied experiencing flare-ups but reported functional impairment including difficulty with heavy lifting, prolonged standing, sitting and walking.  The examiner noted that in 2013 he had an MRI which showed a tumor within the spinal canal at the L3 level.  This was removed and he was diagnosed with cancer but did not require chemotherapy or radiation.  He had a rod placed for fusion at the site of the tumor removal.  During range of motion, flexion was to 60 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, left lateral rotation to 30 degrees, right lateral flexion to 30 degrees, and right lateral rotation to 30 degrees.  The examiner noted that although there was abnormal range of motion and pain in forward flexion, right and left lateral rotation, it did not result in a functional loss.  There was no evidence of localized tenderness or pain on palpation, nor was there evidence of pain with weight bearing.  The Veteran was able to perform repetitive testing with at least three repetitions but this did not result in additional loss of function or range of motion.  The examiner noted that pain resulted in additional functional loss but was not able to describe this in terms of additional limited range of motion.  Although there was muscle spasm, it did not result in abnormal gait or spine contour and there was no localized tenderness.  Additional factors contributing to the disability included less movement than normal, interference with sitting and standing.  Straight leg raise testing was negative bilaterally and there were no signs of radiculopathy or other neurologic abnormalities.  The Veteran did not have intervertebral disc syndrome.  The examiner summarized the functional impact of the Veteran's spine disability as including difficulty with heavy lifting, prolonged standing, sitting, and walking; the Veteran used a cane.  The examiner added that there was no evidence of pain with non-weight bearing or passive range of motion and that passive range of motion was the same as active range of motion.

Based on the above, there is no basis to grant an increased rating.  The October 2010 examination showed forward flexion to 80 degrees, a combined range of motion of 200 degrees which, when taking into account pain, was 170 degrees.  Moreover, the October 2010 VA examiner noted that there was no muscle spasm or guarding, and spinal contour was preserved.  VA and private treatment records dated from September 2010, November 2013, and April 2016 revealed full or normal range of motion of the spine.  Accordingly, for the period prior to December 10, 2016, there is no indication that the Veteran's spine disability was manifested by forward flexion limited to 60 degrees, a combined range of motion limited to 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, ankylosis, or any incapacitating episodes as required for a higher rating.

Similarly, for the period beginning December 10, 2016, there is no indication that the Veteran's spine disability more nearly approximated forward flexion of 30 degrees or less, ankylosis, or any incapacitating episodes.  The December 2016 examination revealed forward flexion of 60 degrees and combined range of motion of 200 degrees without additional functional loss or reduced range of motion due to pain.  Hence, a rating in excess of 20 percent is not warranted for this period.

The Board is therefore unable to assign an increased rating even after consideration of pain, weakness, and other symptoms described in DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016). The Veteran has not been shown to have pain, weakness, or other symptoms which actually limit his range of motion more than as described above at any time during the period on appeal and at the December 2016 examination he denied experiencing flare-ups.  Moreover, the examiner there added that there was no evidence of pain with non-weight bearing or passive range of motion and that passive range of motion was the same as active range of motion.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The Board notes that while ratings can also be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, in this case, at the October 2010 examination, the Veteran denied ever being hospitalized or having surgery and denied any incapacitation in the last twelve months and the examiner found no signs of intervertebral disc syndrome.  Similarly, at the December 2016 examination, the examiner noted that the Veteran did not have intervertebral disc syndrome.  His medical records do not otherwise show such episodes.  Accordingly, a higher rating cannot be assigned under these criteria.

The Board also notes that any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1) (2016).  In this case, although the Veteran reported bowel and erectile dysfunction at the October 2010 examination, the most probative evidence of record shows that there are no neurological abnormalities attributable to the Veteran's degenerative arthritis of the spine.  In this regard, the October 2010 examiner was unable to attribute any erectile or bowel symptoms to the Veteran's lumbar spine disability.  He also found that neurological examination of the lower extremities was normal and that peripheral nerve involvement was not evident.  Similarly, the December 2016 VA examiner found that there were no signs of radiculopathy or other neurologic abnormalities and that straight leg raise was negative bilaterally.  Therefore, any separate or additional compensation for neurological manifestations of the Veteran's spine disorder is not warranted.

In sum, the preponderance of the evidence establishes that the Veteran's service-connected degenerative arthritis of the thoracic-lumbar spine warrants no higher than a 10 percent rating for the period prior to December 10, 2016, and no higher than 20 percent thereafter.  As such, the reasonable doubt doctrine is not for application.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial rating higher than 10 percent for degenerative arthritis of the thoracic-lumbar spine for the period prior to December 10, 2016, and in excess of 20 percent thereafter, is denied.


REMAND

As to hearing loss, the Board's review of the claims file shows that pertinent evidence is outstanding.  A review of VA treatment records shows that the Veteran underwent comprehensive audiological testing through VA in January 2010, June 2011, August 2013 and August 2015.  The results of these tests are not accessible to the Board, however, as each indicates that the "assessment results may be viewed in CPRS under TOOLS - AUDIOGRAM DISPLAY," but no audiogram is apparent.

Although the January 2010, June 2011, and August 2013 tests indicated that speech discrimination was tested using the NU-6 (Northeastern University) format rather than the Maryland CNC test, significantly, the most recent January 2017 VA audiological examination reveals an exceptional pattern of hearing impairment in accordance with 38 C.F.R. § 4.86(a), and as such, the Veteran's hearing impairment is potentially amenable to evaluation based on puretone threshold only.  Moreover, although it is clear that the Veteran underwent "comprehensive audiological assessment," in November 2015, it is not clear whether speech discrimination was tested using the Maryland CNC, if at all.  Hence, further clarification of these results is needed.  See Savage v. Shinseki, 24 Vet. App. 259, 269-70 (2011).

As to service connection for left hand tremors, a December 2016 VA contract examiner checked a box indicating that the claimed condition was less likely than not incurred in or caused by service.  Although the examiner acknowledged that the service treatment records revealed a left thumb ligament strain with bruised nerve, the only rationale she offered for her conclusion was that service treatment records did not show evidence of a broken left thumb as the Veteran had claimed.  Significantly, a review of the service treatment records shows that at a January 1988 report of medical history, the Veteran checked a box indicating that he had a prior history of broken bones which the examining doctor noted referred to a fractured left thumb.  Moreover, at the November 2015 hearing, the representative asserted that the Veteran was not just arguing that his left hand tremors were due to a broken thumb, but also that they could be due to nerve damage.  As the December 2016 opinion appears inconsistent with the evidence of record and did not adequately address whether the left hand tremors were related to the ligament strain, an addendum opinion is required.

Finally, as to right leg tendonitis, in May 2016, the Board remanded the claim for a VA examination, finding that there was competent evidence of a current diagnosed disability or persistent or recurrent symptoms of disability.  See 38 C.F.R. § 3.159(c)(4).  The December 2016 VA contract examiner checked a box indicating that the claimed condition was less likely than not incurred in or caused by service because there was no objective evidence to support a diagnosis of the claimed condition.  As no additional rationale or explanation was offered, an addendum opinion is required.  

In addition, the examiner did not address service treatment records showing complaints of a sore right knee in December 1964, complaints of right knee pain in September 1983, reports of occasional pain and swelling of the right knee in January 1988 and reports of stiffness in the right knee in February 1989.  Moreover, it appears the Veteran may have injured his right leg around 1979/1980 - between his second and third periods of active duty.  Service treatment records show that in October 1982 he indicated that he been hospitalized for a cut in his upper right leg in April 1979; a June 1988 notation indicates that he had a right leg exploration and laceration in 1980 and that there was an old puncture wound/laceration of the right anterior thigh; and an August 1990 notation indicates that he had a past medical history of major surgery in the right upper leg which included a loss of some nerves in 1979.  To the extent the examiner finds that a right leg disability is related to any incident in the Veteran's third period of active duty, the examiner should additionally indicate whether any right leg disability clearly and unmistakably preexisted the Veteran's third period of active duty service and, if so, whether such preexisting disorder clearly and unmistakably was not aggravated by the Veteran's third period of active duty service.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the electronic claims file (either VBMS or Virtual VA) the audiograms completed on January 7, 2010, June 6, 2011, August 29, 2013, and November 10, 2015 (reflecting the pure tone thresholds from 1000 to 4000 Hertz).  As discussed above, as the Board does not have access to CAPRI or other records repository for these records.  To the extent the document does not so indicate, clarify whether the speech recognition scores were from the Maryland CNC test.

2.  Forward the entire claims file to the author of the December 2016 VA contract examination or other suitably qualified VA examiner, to include a copy of this remand.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.  After reviewing the claims file, to include any recently obtained evidence, the examiner should address the nature and etiology of the Veteran's tremors of the left hand and tendonitis of the right leg. 

The examiner should identify all disabilities related to the Veteran's right leg. If the examiner finds that there is no disability present the examiner should explain the basis for this conclusion, including addressing whether the Veteran has, or ever had, tendonitis of the right leg.

With regard to the Veteran's current tremors of the left hand, and any identified right leg disabilities, the examiner must state whether it is at least as likely as not (50 percent or greater) that the Veteran's current tremors of the left hand and any identified right leg disabilities, to include tendonitis of the right leg, are attributable to service or any incident in service, to include any knee treatment or complaints and any injuries to the thumb in service.

To the extent the examiner finds that any identified right leg disability is related to any incident in the Veteran's third period of active duty, the examiner should additionally indicate whether any right leg disability clearly and unmistakably preexisted the Veteran's third period of active duty service and, if so, whether such preexisting disorder clearly and unmistakably was not aggravated by the Veteran's third period of active duty service.

A complete rationale should accompany all opinions provided. Any opinion offered must take into account the Veteran's history and contentions.  If the examiner rejects the lay evidence, an explanation must be provided, and the examiner should note that the mere passage of time without treatment is not a sufficient basis for finding that no relationship between a current disability and service exists.

3.  After completion of the above, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


